Lahtinen, J.
Appeal from a judgment of the Supreme Court (Kavanagh, J.), entered February 3, 2006 in Ulster County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was charged in separate misbehavior reports with violating various prison disciplinary rules. Fol*944lowing a tier III disciplinary hearing, he was found guilty of harassment, creating a disturbance, interference with an employee and two counts of refusing a direct order. Petitioner thereafter commenced this CPLR article 78 proceeding challenging the determination. Supreme Court dismissed the petition, prompting this appeal.
We affirm. We find no merit to petitioner’s assertion that the misbehavior report was invalid due to a lack of specificity regarding the particular facility and area where the incidents occurred. The reports were sufficiently detailed to apprise petitioner of the charges against him and provide him with a description of the incidents (see Matter of Bailey v Walsh, 31 AD3d 1088, 1089 [2006]; Matter of Kalwasinski v Goord, 25 AD3d 1050, 1050-1051 [2006]). We also reject petitioner’s contention that he was improperly denied copies of the unusual incident report and “use of force” reports as the record reveals that no such reports were prepared and there is no obligation to produce documents which do not exist (see Matter of Cargill v Goord, 29 AD3d 1255, 1256 [2006]; Matter of Knight v Selsky, 20 AD3d 852, 853 [2005]).
Petitioner’s remaining assertions have been considered and found to be unpreserved and/or unavailing.
Cardona, EJ., Spain, Carpinello and Rose, JJ., concur. Ordered that the judgment is affirmed, without costs.